DETAILED ACTION
Claims 1-20 are currently pending.
Priority
1.	This application refers to or appears to claim subject matter disclosed in Application No. 16/530,520, filed 8/2/19. However, it and none of the parent/grandparent applications, e.g., 14/473, 322 (US Pat 9,821,047), 15/275,813 (US Pat No. 10,414,819), 15/850,208 (US Pat No. 10,370,437) and 16/530, 520 (US Pat No. 10,787,504), are listed on the bibliographic data sheet.
 If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Claim Rejections - 35 USC § 112-2nd paragraph
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, 20 and dependent claims thereof are vague and indefinite because the structure of the antigen is unclear.  The claims recite any antigen obtained or derived from Mycobacterial organism (any species) that has a structure altered by treatment with chemical, alcohol, with glutaraldehyde and/or with sonication, to describe the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  The claim recites that the altered structure provides ‘an enhancement of a humoral and/or cellular immune response of the subject. The claim should provide any structural properties, such as the amino acid sequence of the protein which would allow for one to identify the protein without ambiguity or a specific method (product-by-process) that is used to confer the ‘altered’ structure with new or unexpected properties. The claim appears to be a product-by-process claim; however, the method omits essential method steps to allow for recovery of a consistent antigen with the desired functional abilities.  What amount of these chemicals were used to obtain the recited functional characteristics?   Were all methods used, e.g., chemical, heat, alcohol and glutaraldehyde with or without sonication or were one or more?  What type of chemicals are encompassed in the claims?  The process is not clearly defined such that it leaves the antigens unclear.  The mere recitation of any antigen from any Mycobacterial organism exposed to any amounts of types of heat, alcohol, glutaraldehyde with or without sonication does not clearly define the claimed antigen.  The functional requirements recited in dependent claims do not aid in clarifying the structure the claimed antigen. The claims also use the term ‘derived from” which is vague and confusing.  The term “derived” does not provide the character or properties from the source that are to be retained in the final product.  Appropriate clarification/and or correction is required.
Claim 2 is vague and indefinite because it recites the antigen is a ‘composite peptide’ a fusion peptide, a peptide conjugate or any surface antigen.  It is unclear how a fusion peptide or peptide conjugate composite peptide, etc., is obtained from ‘any Mycobacterial organism. Is this a transformed host?  How is there a ‘peptide conjugate’ in the treated Mycobacterial organism?  The metes and bounds of this claim cannot be understood.  Appropriate clarification/and or correction is required.
Claim 3 is vague and indefinite because it recites the antigen is any peptidoglycan, heat shock protein, mycolic acid and/or lipoarabinomannan, yet there is no description of how these antigens have been altered.  Their structures are unclear. How do they differ from the naturally occurring proteins, acids, etc.?  It is unclear how they were treated.  What amount of these chemicals were used to obtain the recited functional characteristics?   The mere recitation of any antigen from any Mycobacterial organism exposed to any amounts of types of heat, alcohol, glutaraldehyde with or without sonication does not clearly define the claimed antigen.  The functional requirements recited in dependent claims do not aid in clarifying the structure the claimed antigen. Appropriate clarification/and or correction is required.
Claim Rejections - 35 USC § 112-Written Description
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed antibodies such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The instant claims are directed to:
An antigen obtained or derived from [any] Mycobacterial organism that has a structure altered by treatment with a chemical, with heat, with alcohol, with glutaraldehyde, and/or with sonication, wherein the altered structure is characterized by, after administration to a subject infected with Mycobacterial organisms, an enhancement of a humoral and/or a cellular
immune response of the subject.

 The claim provides no structure for the antigen, with the exception that is stated the antigen was treated with a chemical, with heat, with alcohol with glutaraldehyde and/or with sonication.  The manner in which it was treated, the strength of the chemicals, etc. are not stated. The claim does not clearly describe the structure of the antigen or the process used to obtain it. The purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the "written description" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).	Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The [product] itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus;accordingly, it follows that an adequate written description of a genus cannot beachieved in the absence of a disclosure of at least one species within the genus. 
As evidenced by Greenspan et al (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al recommends defining anepitope by the structural characterization of the molecular interface between theantigen and the antibody is necessary to define an "epitope" (page 937, column 2).According to Greenspan et al, an epitope will include residues that make contactswith a ligand, here the antibody, but are energetically neutral, or even destabilizingto binding. Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affectbinding. Therefore, absent a detailed and particular description of arepresentative number, or at least a substantial number of the members of thegenus of antibodies, the skilled artisan could not immediately recognize that Applicants were in possession of the claimed genus of antigens, which include protein antigens, at the time of filing. 
The scope of the claim includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesevariants. Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of thegenus of antigens. 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed antigens such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. The claims encompass antigens of many different structures.  The claim provides no structure for these antigens. The claim does not clearly describe the structure of the altered antigen.  The claims broadly recite that the Mycobacterium antigen was treated with any amount/type of alcohol and/or glutaraldehyde and/or chemical and/or heat with or without sonication.   This includes a very wide range of different antigens. Neither the antibody nor the epitope to which it binds are fully defined.  Accordingly, the claim does not clearly describe the antigen, nor does it provide adequate structural description of the antigen. However, the specification specifically teaches that M. tuberculosis was exposed to 70% ethanol or 2% glutaraldehyde activated with a bicarbonate salt. 
The instant specification teaches that mice immunized with MTB killed, i.e., whole cell bacteria, with 70% ethanol (Figure 1) or 2% glutaraldehyde activated with sodium biocarbonate (Figure 2) unexpectedly developed a strong humoral antibody response/enhanced immune response with good binding to MTB. It is believed the alcohol denatures the proteins and disassociates the lipid structures in the cell wall producing new and altered (non-natural) molecules.  The non-naturally occurring IEAs are believed to be unrecognized by the mammalian immune system due to physical changes created to the chemical structure of the antigen and/or by removal of one or more chemical moieties that otherwise block recognition of the epitope of the whole non-altered MTB or even of a degradation product of the M.tuberculosis organism.
Example 1 provides a description of the production of antigen as follows:
Killed MTB organisms: M. tuberculosis were grown in Middlebrook broth, washed three times in PBS and then suspended in either 70% ethanol or 2% glutaraldehyde activated with sodium bicarbonate. A third antigen preparation was sonicated (Son), glutaraldehyde killed MTB. Washed ethanol-killed and glutaraldehyde-killed MTB were obtained from Battelle at a concentration of 5.0xl08CFU/mL. TB Pep 01 was produced by Pi Proteomics at a purity of over 90%. (see Specification, page 16, lines 27-31).
Next, it was demonstrated that mice immunized with varying concentrations of the killed ethanol or glutaraldehyde treated antigens of Example 1 developed “a strong humoral antibody response with good binding to MTB” (see specification, page 19, lines 17-18). Data that was generated is depicted in Figures 1 and 2 and also Table 2. 
However, this passage only teaches the use of whole cell killed M.tuberculosis and not individual antigens as instantly claimed.  The instant application discloses the use of whole ethanol- or glutaraldehyde-inactivated bacteria in the vaccination of mice which comprise a plethora of possible antigens. In the absence of any data regarding the sole use of a heat shock protein a peptidoglycan, a mycolic acid or a lipoarabinomannan of MTB, the medical use claims are not sufficiently disclosed, since there is evidence that the intended therapeutic effect can be achieved.
. The instant specification has taught that both mycolic acid binding MABs and MTB surface binding MABs were induced by whole killed MTB. 
Table 4. Isolated and Purified Monoclonal Antibodies
       



The specification recites:
 On the isolation of an IEA, the physical or chemical alteration of one or more new epitopes are revealed to the host immune system generating a protective response against infection that is not otherwise available from a vaccine using whole or partial untreated organisms.
Preferably, the IEAs of the invention are created from chemically killed organisms, such as ethanol killed, or degradation products of ethanol-killed organisms. IEAs of MTB include, but are not limited to epitopic regions of the surface of MTB, and various selected regions and sequences of the MTB components including, but not limited to MTB heat shock protein, peptidoglycan, mycolic acid and lipoarabinomannan (LAM). Preferred amino acid and nucleic acid sequences of the invention contain or encode one or more epitopes of an IEA for MTB, and/or additional epitopes specific for other infections such as, for example, a viral infection (e.g. influenza). Preferred IEAs of the invention include altered portions of peptidoglycan, mycolic acid and LAM, which are useful as peptide vaccines and/or peptide adjuvants. 

Another embodiment of the invention comprises one or more antibodies that binds to one or more specific targets or pathogens, preferably one or more MTB epitopes that are IEAs of the invention optionally including one or more previously known epitopes. These antibodies, which may be either monoclonal or polyclonal, have surprisingly demonstrated antigen binding in ELISA assays to non-natural target MTB antigens, such as ethanol altered MTB, and demonstrate enhanced immune response to MTB and promote or enhance phagocytic clearance of MTB. Antibodies of the current invention that stimulate phagocytic function promote phagocyte activity to identify MTB, engulf the organism and then destroy the MTB bacilli. Antibodies enhance treatment, for example, by promoting phagocytosis of bacteria, stimulating T cell recognition of the foreign antigen (e.g. memory T cells) followed by cell-killing of infected cells, and overall immune system clearance of the infection. Antibodies of the invention have been developed to a number of antigen targets, including but not limited to mycolic acid of the surface of MTB, heat-shock proteins and other MTB antigens (e.g., 16 KD MTB heat-shock protein of SEQ ID NO 1).
Specification page 11, lines 5-16:
Another embodiment of the invention is directed to multiple antibodies of the invention (polyclonal, monoclonal or fractions such as Fab fragments, single chains, etc.) that are combined or combined with conventional antibodies (polyclonal, monoclonal or fractions such as Fab fragments, single chains, etc.) into an antibody cocktail for the treatment and/or prevention of an infection. Combinations can include two, three, four, five or many more different antibody combination with each directed to a different antigen including IEAs of the invention.
Antibodies to one or more different IEAs of the invention may be monoclonal or polyclonal and may be derived from any mammal such as, for example, mouse, rabbit, pig, guinea pig, rat and preferably human. Polyclonal antibodies may be collected from the serum of infected or carrier mammals (e.g., typically human, although equine, bovine, porcine, ovine or caprine may also be utilized) and preserved for subsequent administration to patients with existing infections. Administration of antibodies for treatment against infection, whether polyclonal or monoclonal, may be through a variety of available mechanisms including, but not limited to inhalation, ingestion,

These passages do not meet the written description requirement.  To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed antibodies such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. The claims encompass antigens of many completely different structures.  The claim provides no structure for the claimed antigens. The claim does not clearly describe the structure of the antigen.  
The scope of the claim includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  The specification in Table 4 recites a monoclonal antibody GG911F2GG9 II F2 which binds Mycolic Acid - MTB Surface from a ETOH killed MTB from lot 4 and monoclonal antibody GG911F4GG9 II F4 and monoclonal antibody GG911G2GG9 IIG2.  These are the only antibodies disclosed which bind a mycolic acid from MTB that was treated by 70% ethanol.  There is no disclosure of other antibodies or specific antibodies which bind a mycolic acid MTB antigen which was treated with 2% glutaraldehyde treated with a bicarbonate salt.
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesevariants. Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus of antibodies with the claimed functional abilities required to treat and/or prevent Mycobacterium tuberculosis infection. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to such a large and varied genus of antigens, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the compositions as instantly claimed. 

Claim Rejections - 35 USC § 112-Enablement
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claim provides no structure for the claimed antigen.  The specification is not enabled for this broadly claimed invention. The claims encompass the use of antigens of many completely different structures from different species of Mycobacteria. The claim provides no structure for or the antigen, with the exception that is stated the antigen was chemically treated with a chemical, with heat, with alcohol, with glutaraldehyde and/or with sonication.  The manner in which it was treated, the strength of the chemicals, etc. are not stated. The specification and claims do not clearly describe the structure of the antigen.   It is unclear which antigens would maintain the functional ability to treat or prevent any Mycobacterial infection, e.g., the vaccine claims.  The Office notes that the issue is make and use, not make and test to see if the skilled artisan could use. Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.  
The instant specification teaches that mice immunized with MTB (Mycobacterium tuberculosis) killed with 70% ethanol, e.g., whole cell bacteria, (Figure 1) or 2% glutaraldehyde activated with sodium biocarbonate (Figure 2) unexpectedly developed a strong humoral antibody response/enhanced immune response with good binding to MTB. It is believed the alcohol denatures the proteins and disassociates the lipid structures in the cell wall producing new and altered (non-natural) molecules.  The non-naturally occurring IEAs are believed to be unrecognized by the mammalian immune system due to physical changes created to the chemical structure of the antigen and/or by removal of one or more chemical moieties that otherwise block recognition of the epitope of the whole non-altered MTB or even of a degradation product of the M.tuberculosis organism.
Example 1 provides a description of the production of antigen as follows:
Killed MTB organisms: M. tuberculosis were grown in Middlebrook broth, washed three times in PBS and then suspended in either 70% ethanol or 2% glutaraldehyde activated with sodium bicarbonate. A third antigen preparation was sonicated (Son), glutaraldehyde killed MTB. Washed ethanol-killed and glutaraldehyde-killed MTB were obtained from Battelle at a concentration of 5.0xl08CFU/mL. TB Pep 01 was produced by Pi Proteomics at a purity of over 90%. (see Specification, page 16, lines 27-31).
Next, it was demonstrated that mice immunized with varying concentrations of the killed ethanol or glutaraldehyde treated antigens of Example 1 developed “a strong humoral antibody response with good binding to MTB” (see specification, page 19, lines 17-18). Data that was generated is depicted in Figures 1 and 2 and also Table 2. 
. The specification at page 4 recites:
Preferably the antigen comprises an MTB surface secreted intracellular antigen. Preferably the antigen comprises one or more of a synthetic MTB peptide, synthetic MTB/influenza peptide composite, malaria, MTB surface antigen composite. A second approach utilizes non-natural moieties produced in alcohol-killed MTB, such as ethanol, heat-killed MTB or gluteraldehyde-killed MTB that generate an immune response against the one or more vaccine targets such as mycolic acid. The alcohol for example denatures the proteins and disassociates the lipid structures in the cell wall producing new and altered (non-natural) molecules.
The specification at page 8 recites:
Preferably, the lEAs of the invention are created from chemically killed organisms, such as ethanol killed, or degradation products of ethanol-killed organisms. lEAs of MTB include, but are not limited to epitopic regions of the surface of MTB, and various selected regions and sequences of the MTB components including, but not limited to MTB heat shock protein, peptidoglycan, mycolic acid and lipoarabinomannan (LAM). Preferred amino acid and nucleic acid sequences of the invention contain or encode one or more epitopes of an IEA for MTB, and/or additional epitopes specific for other infections such as, for example, a viral infection (e.g. influenza). Preferred lEAs of the invention include altered portions of peptidoglycan, mycolic acid and LAM, which are useful as peptide vaccines and/or peptide adjuvants.
However, this passage only teaches the use of whole cell killed M.tuberculosis and not individual antigens as instantly claimed.  The instant application discloses the use of whole ethanol- or glutaraldehyde-inactivated bacteria in the vaccination of mice which comprise a plethora of possible antigens. In the absence of any data regarding the sole use of a heat shock protein a peptidoglycan, a mycolic acid or a lipoarabinomannan of MTB, the medical use claims are not sufficiently disclosed, since there is evidence that the intended claimed functional and therapeutic effect can be achieved.  These passages teach a plethora of antigens of completely different structures. The specification is not enabled for the scope of the method recited in the claims. It would take undue experimentation to make and/or use the antigens contained within the broad scope of invention.  
The instant specification has taught that both mycolic acid binding MABs and MTB surface binding MABs were induced by whole killed MTB. 
Table 4. Isolated and Purified Monoclonal Antibodies
       



The specification in Table 4 recites a monoclonal antibody GG911F2GG9 II F2 which binds Mycolic Acid - MTB Surface from a ETOH killed MTB from lot 4 and monoclonal antibody GG911F4GG9 II F4 and monoclonal antibody GG911G2GG9 IIG2.  These are the only antibodies disclosed which bind a mycolic acid from MTB that was trerated by 70% ethanol.  There is no disclosure of other antibodies or specific antibodies which bind a mycolic acid MTB antigen which was treated with 2% glutaraldehyde treated with a bicarbonate salt.  These are the only antibodies disclosed which bind a mycolic acid from MTB that was treated by 70% ethanol.  There is no disclosure of other antibodies or specific antibodies which bind a mycolic acid MTB antigen which was treated with 2% glutaraldehyde treated with a bicarbonate salt.  This is not sufficient to provide written description for the Genus.  Further, the claim recite that MTB was exposed to the alcohols, but it does not make it clear whether the mycolic acid was isolated first or if it was on the surface of M.tuberculosis.  Were antibodies formed from isolated, altered mycolic acid or to whole cell M.tuberculosis exposed to the alcohol?  This would also appear to affect the claimed structure.
Additionally, The Office notes that the issue is “make and use”, not make and test to see if the skilled artisan could use. In short, the instant application encompasses a plethora of structures from any Mycobacterial organism, including chemically treated moieties, and identifies some broad categories that might work, however, these descriptions, without more precise guidelines, amount to little more than "a starting point, a direction for further research." The instant application encompasses a plethora of structures/antigens, and identifies some broad categories that might work, however, these descriptions, without more precise guidelines, amount to little more than "a starting point, a direction for further research." Genentech, 108 F.3d at 1366. See also Calgene, 188 F.3d at 1374 ("the teachings set forth in the specification provide no more than a 'plan' or 'invitation' for those of skill in the art to experiment practicing [the claimed invention]; they do not provide sufficient guidance or specificity as to how to execute that plan"); National Recovery Technologies, 166 F.3d at 1198 (stating that patent-in-suit "recognizes a specific need.., and suggests a theoretical answer to that need. It provides a starting point from which one of skill in the art can perform further research in order to practice the claimed invention, but this is not adequate to constitute enablement"). 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Glatman-Freedman (US 2001/0007660 A1), Manivannan et al (Indian J. Exper. Bio. Vol. 50. August 2012, pp. 542-550) and Hamasur et al (Clin. & Experimental Immunol. 138(1): October 2004. Pages 30-38).
.	Glatman-Freeman disclose monoclonal antibodies specific to surface epitopes of Mycobacterium tuberculosis (MTB) antigens generated in mice immunized with heat-killed bacteria (see abstract).  One IgM antibody bound to lipoarabinomannan, the second IgM bound to mycolyl-arabinogalactan-peptidoglycan complex and the third maB, an IgG3, bound to the surface epitope of an uncertain nature (see abstract).  The lipoarabinomannan or mycolic acid from the heat-killed M.tuberculosis does not appear to be different from the lipoarabinomannan or mycolic acid being claimed.  Alcohol denatures proteins, but is not necessarily true for the peptidoglycan, mycolic acid or lipoarabinomannan.  
	Manivannan et al discloses a method of identifying one or more antibodies that activate phagocytizing cells. in particular, antibody sera from healthy subjects were
titrated against M. tuberculosis sonicate antigen (p. 543, right col, paragraph
4). Manivannan studies the effect of anti-M ib IgG anhbody on the phagocytosis of M.
tuberculosis by human MDMs uncer various conditions (9p. 547 left col.,paragraph 7 and Fig. 5). Addition of anti-M tb igG antibody significantlyincreased the phagacytic ability of macraphages to about 60% (p. 547 left col., paragraph 1).
	Hamasur et al discloses a monoclonal antibody SMITBI4 of IgG1 subclass that is directed against the lipoarabinomannan of M4 tuberculosis strain HO7Rv (abstract). MAb SMITB14 was shown to bind to whole cells of M4. tuberculosis strain Harlingen as we as strain H37Rv (abstract). In passive protection experiments, BALB/c mice were protected against challenge with the Harlingen strain with dose-dependent reduction in bacterial toad in spleens and lungs, reduced weight loss and increased long-term survival (abstract).
 	Although Glatman-Freeman, Hamasur and Manivannan et al do not specifically recite that the antigens the antibodies bind are derived from chemical, heat-killed, with alcohol with gluataraldehyde (all together) and/or with sonication, these were well-known methods of killing pathogenic bacterium to be used in diagnostic, research and immunogenic methods.  In the instant case, the claimed process is not clearly defined and no description of how the moiety is altered structurally is recited.  It appears the claimed antigens would still perform the same.  Antibiotics (claim 18) have long been known in the prior art as a first line of defense against an active MTB infection and would have been an obvious addition to a method for treating MTB.  The claimed antigens appear to be the same as those recited in the cited prior art, e.g., lipoarabinomannan, sonicate antigen, mycolyl-arabinogalactan-peptidoglycan complex, protein epitope.  “The patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 	In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case, the process is not clearly defined in the claims and no description of how the moiety is altered structurally is recited.  Absent evidence to the contrary, it appears the claimed antigens would still perform the same. In the instant case, the process is not clearly defined and no description of how the moiety is altered structurally is recited.  Sonication, heat-killing, gluataraldehyde and/or alcohol killing were well-known methods of killing pathogenic bacterium to be used in diagnostic, research and immunogenic methods.  These inactivated bacteria (with surface antigens) are commonly what was used to produce antibodies in a mammal for use in treatment or diagnostic methods.  Further, the different methods used to provide killed Mycobacterium do not necessarily impart different characteristics to the surface antigens which are of different chemical structures, e.g., proteins vs polysaccharides and acids. Given the claimed antigens and those of the prior art appear to be the same, the functions of ‘enhancement of a humoral and/or cellular immune response, killing of Mycobacteria, clearing Mycobacteria from the blood, opsonization and phagocytosis, would be inherent.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	10/12/22